Martin, J.
delivered the opinion of the court.
The contract between Miss Gwinn and Rhodes for the ten acre field, clearly constituted them landlady and tenant. He was to make a crop, and give her one third of it for rent.
The case of Hare and others against Celley, reported in Cro. Eliz. 143, is very different from that presented by this record. In the reported case the contract was, that Hare, the owner of the soil, should find one half of the seed, and the' other half to be supplied by the three persons who were to manure and cultivate the land, and the crop to be divided between them. The court said this being for only one crop, it was not a lease. In the.case now to.be decided, there is nothing for legal construction. The agreement is explicit, that one third of the crop should be paid as rent, and the reservation of rent eo nomine, .necessarily constitutes a lease—Rhodes was the tenant of Miss Gwinn by express contract, and it is immaterial whether the rent was to be paid in money, or to depend on - the amount of the profits of the land. 2 Wheat’s Selwyn, 1017, note 2. Bull. N. P. 85.
Judgment affirmed with costs.